Judgment unanimously modified on the law by vacating the sentence imposed and sentencing defendant to a concurrent indeterminate term of 2V2 to 5 years and as modified affirmed, in accordance with the following memorandum: Defendant was sentenced as a *939second violent felony offender to an indeterminate term of 6 to 12 years upon his conviction of attempted burglary in the second degree, a class D felony, for which the maximum legal sentence is 5 to 7 years and the minimum legal sentence is 2Vz to 3Vz years (Penal Law § 70.04 [3] [c]; [4]). This sentence was the result of an apparent inadvertence since the trial court made a sentencing commitment to impose the minimum legal sentence at the time defendant entered his guilty plea. Accordingly, we modify to correct the mistake (see, CPL 470.15 [2] [c]; People v Fernandez, 99 AD2d 983). (Appeal from judgment of Supreme Court, Erie County, Rossetti, J. — attempted burglary, second degree.) Present — Boomer, J. P., Pine, Balio, Lawton and Davis, JJ.